Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 3-20 are allowed.
As for claim 1, the previously indicated allowable subject matter of claim 2 (see Office action of 12/20/21) was incorporated into independent claim 1.
The closest prior art found was Kai JP 2008-102280. Kai discloses backlight module, comprising: 
a middle frame assembly disposed on a back plate (2 and 122/1221, see Figures 1-5), including: a first frame body (body of 2); and a second frame body (members 122 and 1221)
the first frame body is sleeved outside of the second frame body (housing frame portion is sleeved over the inner portions of 122, 1221, see Figures 1-5)
both frame bodies have a deformation space therebetween (space between 122,1221 and 2 where deformation occurs, see Figures 4 and 5a, showing deformation).
The prior art fails to teach or render obvious further comprising: the first frame body includes a plurality of first side walls connected in sequence; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LI ‘802 and CAO ‘907 disclose relevant backlight devices that have backplates and middle frame members similar to the instant invention, but lack the allowable features of claim 1 regarding the first and second frame bodies and side walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875